 162DECISIONSOF NATIONALLABOR RELATIONS BOARDNew Orleans Steamship Association,ColumbusLines,Inc., and Bank&Savill Lines;New Or-leansClerks & Checkers, ILA Local No. 1497and the International Longshoremen'sAssocia-tion,AFL-CIO,and JamesMcCleland,Presi-dent of Local 1497,and General LongshoreWorkers, ILA Local No.3000andNew Orle-ans ColdStorage&'WarehouseCo., Ltd.New Orleans Clerks & Checkers, ILA Local No.1497,and the International Longshoremen's As-sociation,AFL-CIO,and JamesMcCleland,Presidentof Local 1497,and General LongshoreWorkers, ILA Local No. 3000andNew Orle-ans ColdStorage&WarehouseCo., Ltd. Cases15-CE-18 and 15-CC-77520 September 1985DECISION AND ORDERBY'CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 8 September 1983 Administrative Law JudgeMichael O.Miller issued the attached decision. Allof the Respondents,except New Orleans SteamshipAssociation,and Intervenor Carriers ContainerCouncil filed exceptions and a supporting brief.The General Counsel filed a brief in support of thejudge's decision.While_this case was pending before the Board,the United States Supreme Court issuedNLRB v.International Longshoremen's Association,AFL-CIO,105S.Ct.3045(June 27,1985),reversing theBoard's findings of violations inLongshoremen ILA(New York Shipping),266 NLRB 230 (1983), onwhich the judge relied to find that the Respondentsin this case violated the Act. The Supreme Courtheld that the Rules on Containers are a lawfulwork-preservation agreement,even as applied to"shortstopping"and to certain warehousing prac-tices the Board had found were traditionally per-formed by employees other than longshoremen, be-cause the ILA's objective in negotiating the Ruleswas to preserve,traditional longshorework andthus any effect the Rules may have on "shortstop-ping"and warehousing practices is irrelevant.On 5 July 1985 the Respondents and the Interve-nor requested the Board to dismiss the complaint in.this case based on the Supreme Court'sdecisionholding the Rules on Containers lawful in their en-tirety.On 12 July 1985 the Charging Party filed astatement in opposition to this request.On 22 July1985 the General Counsel filed with the Board amotion to dismiss complaint because the SupremeCourt decision finding the Rules on Containerslawful is dispositive of the issues in this case. On 23July - 1985 the Respondents and the Intervenorjoined in the General Counsel'smotion to dismiss.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered- the decision and therecord in light of the exceptions, briefs, motions,and statements of position and has decided toaffirm the judge's rulings, findings, ,and conclusionsonly to the extent consistent with this Decision andOrder.We agree with the Respondents, the Intervenor,and the General Counsel that the Supreme Courtdecision holding that the Rules on Containers are alawfulwork-preservation agreement, even as ap-plied to warehousing practices, disposes of all theissues inthis case. Therefore, we have decided toreverse the judge's conclusion that the Respond-ents violated Sections 8(b)(4)(ii)(B) and 8(e) of theAct by maintaining and enforcing the Rules onContainers as applied to the initial unloading of re-frigerated containers of frozen meat destined forthe Charging Party's cold storage warehouse.Contrary to the judge, we find that the long-shoremen had traditionally performed the initialunloading of frozen meat before containerization.We see no basis for distinguishing between thelongshoremen's traditionalwork of unloadingfrozen cooked meat from ships and the work of un-loading frozen uncooked meat from containers,particularlywhere the importation of frozen un-cooked meat only became feasible as a result ofcontainerization and thus there was no separate tra-dition of other workers unloading this meat. There-fore, the ILA clearly had a legitimate work-preser-vation objective in applying the Rules on Contain-.ers to the work of unloading frozen uncookedmeat.Accordingly, we find that the Respondents didnot violate the Act bymaintainingand enforcingthe Rules on Containers as applied to the initial un-_loading of refrigerated containers of frozen meat,and we grant the motion to dismiss complaint.ORDERThe complaintis dismissed.CharlotteN.White,Esq.,of New Orleans, Louisiana, onbehalf of the General Counsel.Ernest Burguieres, Esq.andLawrence J.Molony, Esq.,ofMetairie,Louisiana, on behalf of New Orleans ColdStorage & Warehouse Co., Ltd.-Herzl S. Eisenstadt, Esq. (Law Offices of Thomas W Glea-son),of New York, New York, on behalf of Interna-tionalLongshoremen's Association, AFL-CIO.Donato Caruso, Esq.;of New York, New York, on behalfof Columbus Lines,Inc., Bank & Savill,Ltd., and Car-riers Container Council.276 NLRB No. 45 aNEW ORLEANS STEAMSHIP ASSNIVictorH Hess Jr Esqof New Orleans Louisiana onbehalf of Local 1497 and James McCleland Presidentand Local 3000Alvin J Bordelon Jr Esqof New Orleans Louisianaon behalf of New Orleans Steamship AssociationDECISIONSTATEMENT OF THE CASEMICHAEL 0 MILLER Administrative Law JudgeThese consolidated unfair labor practice cases were triedbefore me in New Orleans Louisiana on June 20 1983based on unfair labor practice charges filed by New Orleans Cold Storage & Warehouse Co Ltd (NOCS) onApril 29 1983 as amended on May 4 1983 and an orderconsolidating cases consolidated complaint and notice ofhearing issued on May 26 1983 by the Regional Director for Region 15 of the National Labor Relations BoardThe consolidated complaintallegesviolations of Section8(e) of the Act by New Orleans Steamship Association(NOSSA) Columbus Lines Inc Bank & Savill LinesNew Orleans Clerks & Checkers International Longshoremen s AssociationLocal No 1497 (Local 1497)the InternationalLongshoremen s AssociationAFL-CIO (ILA) James McCleland president of Local 1497and General Longshore Workers ILA Local No 3000(Local 3000) It further alleges violations of Section8(b)(4)(n)(B) by Local 1497 ILA and James McClelandpresident of Local 1497 and Local 3000 All Respondents filed timely answers denying the substantive allegations of the consolidated complaintAll parties were afforded full opportunity to appear toexamine and to crossexamine witnessesand to argueorallyBriefswhich have been carefully consideredwere filed by the General Counsel and all Respondents iBased on the entire record including my observationof the witnesses and their demeanor I make the followingFINDINGS OF FACTITHE EMPLOYERSBUSINESSESAND THE UNIONSLABOR ORGANIZATION STATUS-PRELIMINARYCONCLUSIONS OF LAWNOSSA is an association of employers engaged ininterstate and international transportation of freight andcommoditiesNOSSA exists for the purpose inter aliaof representing its employer members in negotiating andadministering collective bargaining agreements with vanous labor organizations including Local 1497 and Local3000 The complaint alleges and NOSSA admits that theemployer members of NOSSA collectively in the course1Although the Boards Rules Sec 102 42 make no provision for thefilingof reply briefs neither do they prohibit them Consideration of suchbriefs isa matterwithin theadministrativelaw judge s discretion andwhile that discretion should be exercised sparingly in the interest of expediting unfairlabor practiceproceedingsIhavein this instance considered the reply brief filed on behalf of Bank & Savill Lines ColumbusLines and the Carvers Container Council Intervenor The GeneralCounselsmotionto strike that reply briefisdeniedSeeAllis ChalmersCorp234 NLRB 350 351 fn 1 (1978)Cf Xidex Corp238 NLRB 1208(1978)AsIhave essentiallyrejectedthe arguments presented therein nofurther agrumenton behalf of the General Counselis required163and conduct of their business operations derive annualgross revenues in excess of $50 000 from the transportation of freight and commodities to and from the State ofLouisiana directly to and from points located outside theState of Louisiana and to and from the United States ofAmerica directly to and from foreign countries I findand conclude that NOSSA is an employer or an associationof employers engaged in commerce within themeaning of Section 2(2) (6) and (7) of the ActNOCS is a Louisiana corporation with an office andplaces of business located in New Orleans Louisianawhere it is engaged in the business of warehousing meatseafood and other perishable food items NOCS is engaged in interstate commerce pursuant to arrangementswith food importers who ship perishables to NOCS fromoutside the United States of America Ttie complaint alleges the Respondents admit and I find and concludethat NOCS is an employer engaged in commerce withinthe meaning of Section 2(2) (6) and (7) of the ActColumbus Lines Inc is a New York corporation withan office and place of business in New Orleans Louisiana where it is engaged in the interstate and mternational transportation of freight and commodities from Louisiana to various foreign countries and from various foreigncountries to the State of Louisiana The complaint allegesColumbus Lines admits and I find and concludethat Columbus Lines is engaged in commerce within themeaning of Section 2(2) (6) and (7) of the ActBank & Savill Lines is a London England companydoing business in the State of Louisiana where it is engaged in the interstate and international transportation offreight and commodities from Louisiana to various foreign countries and to the State of Louisiana from variousforeign countriesThe complaint alleges Bank & SavillLines admits and I find and conclude that Bank & SavillLines is an employer engaged in commerce within themeaning of Section 2(2) (6) and (7) of the ActThe complaint alleges all Respondents admit and Ifind and conclude that the ILA Local 1497 and Local3000 are and have been at all times material hereinlabor organizations within the meaning of Section 2(5) ofthe ActIITHE ALLEGED UNFAIR LABOR PRACTICEA BackgroundThis case has its genesis in the application of containenzation technology to the international shipping offresh frozen meat from Australia and New Zealand tothe Port of New Orleans and from the application of theILA Management Rules on Containers to that trade 22The containeras utilized in the shippingindustryisa large reusablemetal receptaclewhich can be loaded with cargo away from thepier transported intact to the dock and placedonto an ocean vessel tinopenedConversely a containercan alsobe removed froman oceanvessel unopened and transported intact to a locationaway from the pierfor unloadingInternational Longshoremen sAssn.(New York Shipping)266 NLRB 230 232 (1983) herein referredto astheILAcaseAlthoughcontainers comein various sizesthose involved in this case are 20 by 8by 7 foot insulatedboxes equipped with refrigeration equipment or capable of being refrigeratedwhich holdapproximately36 000 pounds ofboxed freshfrozen meat 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoth the technology of containerized shipping ofocean cargo and the Rules on Containers negotiated bythe ILA developed between the 1950s and the 1970sThese background facts need not be described in detailhereThey are set out in detail inNLRB v Longshoremen ILA447 US 490 (1980) herein referred to asNLRB v ILAout of which theILAcase arose and inthe administrative law judge s decision in the ILA casesec III D 266 NLRB at 243-247 It is sufficient to noteas the Board didin itsdecision id at 232 thatThe introduction of containerized shipping greatlyreduced the work of longshoremen at the pier ascargo was no longer handled piece by piece Theramifications of the new technology for the shipping industry were also immense since the use ofcontainers substantially decreased the costs of handling cargo the unprofitable time a ship spends inport and the number of ships needed to carry a certarn amount of cargoThe ILA as representative of the longshoremen whohad formerly performed the loading and unloading workon the docks sought to reduce the impact of containenzation technology on bargaining unit work and therewere numerous disputes between employer associationsin east coast ports and the ILA Collective bargainingbetween the ILA and the shipping association employersprincipally the New York Shipping Association and theCouncil of North Atlantic Shipping Associations gaverise to the present Rules on Containers To the extentrelevant here these Rules to which the Respondents inthese cases are signatory provide as previously described by the Board (id at 233)when any containers owned or leased by ashipping company are to be loaded or unloadedwithin 50 miles of the port these containers must beloaded or unloaded by ILA labor at the pier however there are several stated exceptions to this general 50 mile rule Thus under the 50 mile rule theILA does not claim (1) the work of loading or unloading FSL containers (full shippers loads) whichare to be loaded or unloaded by the employees ofthe beneficial owner of the cargo or (2) the workof unloading FSL containers which are to be warehoused for 30 days or moreThe Rules requirea shipping company to pay liquidated damages of$1000 per container for any container handled inviolation of these provisionsSpecifically involved here is the insistence of the Unionsthatpursuant to the Rules refrigerated containers (reefers) destined 'or the NOCS warehouse which is locatedwithin the 50 mile geographical area be unloaded(stripped) by ILA labor at the pier when the contents ofthose reefers (fresh frozen meat) will remain warehousedfor less than 30 days the threat that the Unions will seekliquidated damages pursuant to the Rules for each contamer which is not so stripped and the alleged agreement of the Association and some of its members to ruleswhich prohibit the release of such containers to NOCSwithout pier side strippingby ILAlongshoremendecisionILA266 NLRB at 231B The Legal SettingThe Board sILAcase resulted from the SupremeCourt s remand of certain earlier ILA cases wherein theBoard had found that the rules on containers and theirenforcement were illegal under Section 8(e) and Section8(b'(4)(B) of the Act as an attempt to acquire workwhich the union members had never performedOthercases which were pending before various circuit courtsof appeals decided by the Board pending before theBoard on exceptions to administrative law judges decisionsand one which was pending on a new complaintwere consolidated and remanded for hearing before anadministrative law judge 3 The consolidated cases wereheard by Administrative Law Judge Joel A Harmatzwho issued his decision on September 29 1981 generallyupholding the container rules except as applied to certainspecific situationsThe Board affirming his rulings findingsand conclusions and adopting his recommendedorder issued its decision on February 28 1983 Thereinthe Board noted its agreement with Judge Harmatz conclusion that the ILA had an overall work preservationobjective in negotiating the Rules on Containers andagreed with his findings and conclusions regarding theapplication of the general 50 mile rule (including the exception for the unloading of FSL containers the cargoof which is to be warehoused for at least 30 days) tointer aliawarehousing However taking no*e of the Supreme Court s decision inNLRB v ILAthe Board narrowed the focus of the analysis to the work of the bargaming uniti ethe ILA represented longshoremenrather than the work of other employees who may bedomg thesameor similar work The Board found thatthe proper emphasis is on the traditional work of thelongshoremen and what has happened to that work anddefined the work in dispute as the initial loading andunloading of cargo within 50 miles of a port into and outof containers owned or leased by shipping lines having acollective bargaining relationshipwith the ILAILAid at 236 With respect to the application of the 30 dayprovision to certain traditional warehousing services theBoard found the Rules to have an unlawful work acquisition objectiveOn April 18 1983 following the Board sILAdecisionthe Management ILA Rules on Containers were reimplemented by agreement of the parties theretoC Eventsin thePort of New OrleansRefrigerated containers first began to arrive in thePort of NewOrleans in late 1972 Prior to that timefrozen cooked meat was received through that port primanly from Brazil and Argentina in break bulk mode Itwas unloaded from the shipsby ILA laborin traditionalstevedoring fashionThat is longshoremen would gointo the refrigerated holds of the ships and would placethe packages of frozen meat upon pallets which wouldthen be removed from the ships by the use of winchesoperatedby ILA laborThe pallets would be placed onthe apronof the wharfwhere the slings would be re8A complete listing of those nine cases may be found m the Board s NEW ORLEANS STEAMSHIP ASSN165moved. ILA labor would then move the filled pallets,'byforklift, to a shed where the cargo would- be checked,counted, and moved again, -all by -ILA longshoremen, tothe tailgates of trucks which would then be loaded anddriven to the NOCS refrigerated. warehouses or directlyto consignees. The trucks would then be unloaded andthe goods moved into the NOCS warehouse (or other re-ceiving point) by employees, of NOCS (or other recipient).Because fresh frozen meat from New Zealand _ andAustralia was shipped in containers and not in break-bulkmode, New Orleans had not been,a receiving point forsuch shipments prior to 1972.When reefers of freshfrozen meat began to arrive in the Tort of New Orleans,NOCS aggressively sought this business, in competitionwith other ports. Between 1973 and 1982, NOCS experi-enced an increasein itsreceipt of such containers from46 in 1973 to over 2700 in.1982. Between 1975 and 1982,,the amount of containerized meat received by NOCS in-creased from 18.5 million pounds to more than 104 mil-lion pounds. During that same period, there was also anincrease in the amount of meat received by NOCS inbreak-bulkmode, from just under 1 million pounds toover 8 million pounds. Simultaneously ,with the advent ofcontainerization in the Port of New Orleans, there hasbeen a decrease, by about 50 percent, in the number ofhours of longshore work performed by ILA-representedemployees.As evidenced by the contributions to thefringe benefit funds, which are based on the number ofhours worked, there were between 9 million and 10 mil-lion hours worked-in each year. from 1960 through 1971.In 1980-1981, there were. approximately 5 million hoursworked.In 1980, NOCS built its Alvar Street warehouse specif-ically to handle the shipments of containerized freshfrozen meat. This large refrigerated warehouse locatedoff-pier,approximately one-third of a mile from thewharf, includes dock facilities specifically designed forthe handling of containers and a facility, operated by asubsidiary of NOCS, for the requisite USDA inspectionof frozen meat. That inspection facility is, apparently, theonly one in the Port of New Orleans.'There is no question but that the shipment of freshfrozen meat in reefers is more advantageous to the em-ployers than shipment of such product in break-bulkmode. Containerization permits continuous refrigerationof the product, a factor of particular importance to freshfrozen meat which is more susceptible to spoilage or de-terioration from changes in temperature and other atmos-pheric conditions than frozen cooked meat.It is,withoutquestion,more efficient,with many steps eliminated inthe handling from ship to warehouse. Thus, the loadedcontainers are removed from the ship by a crane, operat-ed by ILA labor, and placed upon a truck body. _ Theyare then hauled to a point to be held, under continuousrefrigeration, until the appropriate clearances are grant-ed.The unopened containers are then delivered to the4'NOCS also owns and operates two other off-pier refrigerated ware-houses in the New Orleans port area, the Nashville Avenue facilitywhere frozen cooked meat from Argentina and Brazil is warehoused, andthe Airline Highway facility which handles domestic products and over-flow shipmentscold storage 'warehouse where the seals are broken andNOCS employees strip them. Those employees removethe individual boxes of frozen meat, approximately 60pounds each, from each container, stacking them on pal-lets in such a way that the labels may be read withoutfurthermovement of the boxes, while simultaneouslyseparating the boxes chosen for inspection. The dockwhere this unloading takes place is maintained at a coldtemperature and in a sanitary condition under USDA su-pervision. The boxes selected for inspection move to theinspection, facility and the remaining cargo goes into therefrigerated warehouse. The unloading of a container atthe warehouse, from the opening of that container to theplacement cf the cargo in the warehouse, takes approxi-mately 1 hour.When a container which has been shipped on a house-to-pier basis, as most of the containers involved hereinhave been shipped, is delivered intact to the NOCSwarehouse, the cost- of stripping that container is borneby the shipping company.The shipping firms which transport these containers offresh frozen meat deal with a limited number of import-ers.These importers purchase the meat from sellers inNew Zealand and -Australia and make arrangements tohave it shipped to the United States where it is` sold orwarehoused pending sale at some future date. It is im-plicit from the testimony of David Ward, U.S. Gulf rep-resentative for Bank & Savill Lines, that NOCS ware-houses the frozen meat for varying lengths of time, notalways determined prior to the arrival of the containersat the NOCS dock. Prior to April 1983, NOCS did notcharge the importers storage fees for cargo held in itswarehouse less than 5 days. The -General Counsel ac-knowledged that at least 75 percent of the meat is ware-housed less than 30 days; some moves in and out withinthe 2 to 3 days required for completion of the USDA in-spection.The record does not establish whether any ofthe fresh frozen meat-is held for more than 30 days.At no time from' 1972 until April 1983 did ILA-repre-sented longshoremen strip the reefers on the, pier.Throughout this period, implementation of the Manage-ment-ILA Rules on Container was restrained by variouscourt decrees.Following issuance of the Board'sILAdecision onFebruary 28,. 1983,5 generally upholding the ContainerRules, the ILA and the employer associations who wereparty to those Rules agreed that the reimplementation ofthem' would commence on April 18. The InternationalUnion, by letter of March 15, advised all of its locals, in-'cluding Locals 1497 and 3000, that pursuant to suchagreement, "the Rules on Containers are to be enforcedin all ports to the fullest extent permitted by the Febru-ary. 28, 1983 ruling of the National Labor RelationsBoard." On April 11, guidelines on the Rules on Con-tainers,prepared by the Management-ILA ContainerCommittee, were sent to each local. The guidelines sum-marized the Board's decision, noting inter alia, that whiletheRules were held generally lawful, the Board hadheld' their application "to certain traditional -warehouse5All dates hereinafter are 1983 unless otherwise specified 166DECISIONSOF NATIONALLABOR RELATIONS BOARDpractices," .inter alia, unlawful.To the extent relevanthere, the guidelines provided as follows: .FULL LOADSAll full shippercontainers originatingfrom or'destined to warehouses or trucking compa-nies should be received and released intact.. .FULL LOADSIN WAREHOUSES'ImportFSL Containersdestined towarehouseswithin the 50-mile zone are subject to the 30-daywarehousing rule.Copies of the ILA letter, the guidelines, and the Rulesthemselves were sent to all of the wharfs in. the Port ofNew Orleans by James McCleland Jr., president ofLocal 1497.8-Beginningabout April 25, a.number of meetings wereheld between representatives of Locals 3000 and 1497and the NOSSAmanagementrepresentatives. AccordingtoWinfred Niemand, a member of NOSSA's labor rela-tions staff, in the meeting of _April 27, 1983, the localunions were told "that there seemed to be some questionas to whether the import full shipper loads of meat mightfall under the historial exception in the contract, and be-cause-we didn't have the authority to interpret . . . theRules on Containers ourselves, we suggested - that thefacts be brought to the Joint I.L.A. Committee and havethem make a ruling on that matter." The Unions wereasked to waive the penalty provision of the rules pendingsuch resolution.McCleland rejectedmanagement's re-quest and, as he had done ina meeting onApril 25, as-serted theunions'. rights; to file grievances and seek theliquidated damages penalty for any violations of theRules. These. discussions and positions were repeated atanother meeting held on the following day,7About April 26, a Columbus Lines ship discharged 26,reefers of fresh frozenmeat destinedforNOCS. Al-though all such containers had previously been removedfrom the ships (by, ILA stevedoringgangs) and delivereddirectly to NOCS where they were stripped by NOCSemployees, on this occasion Columbus Lines directedthat they be stripped on the pier by ILA labor. Thisaction, itwas- testified,was takenbecause'ColumbusLines was unable to obtain a clear interpretation of theRules and feared that failure to permit ILA labor to stripthe containers on. the pier would result in a $1000 percontainer penalty. The Columbus ' Lines' reefers were, infact, stripped on the pier by ILA labor.6Although the guidelines were clarified on May 3 by the joint com-mittee, there was no change with regard to the above quoted languageon "Import FSL Containers."7A May 4 letter from NOSSA to its members purported to summarizethe positions as followsThe position of the management representative is that these contain-ers should move directly to the cold storage plant without beingstripped on the pier. in view of the historic nature of the operation.The union representatives on the [container] -committee dis-agree'The management representatives on the local ContainerCommittee have asked that.the current practice regarding importreefers be continued without potential penalties pending the May 17hearing [before the nationalmanagement-ILA container committee]A Bank & Savill Lines ship arrived on April 27 carry-ing 60 reefers of fresh frozenmeat.Approximately halfof those reefers were- delivered intact to NOCS; theother half were stripped on the dock after Bank & Savill-Lines 'received informationindicatingthat' the localRules Committee had concluded that delivery to NOCSwithout stripping on the dock by ILA labor would vio-late the Rules and subject Bank & Savill Lines to thepossibility of the liquidated damages penalty. On at leastone other occasion, in late May, the delivery of reefersfrom a Bank & Savill Lines ship to NOCS was held uppending determination the applicability of the strippingrequirementto such containers.8Stripping of the reefers at the pier and the transfer ofthemeat contained therein to unrefrigerated -trucks, itwas testified, required the use of additional stevedoringgangs,each consisting of 32 or 33 men It took approxi-mately 90 minutes to strip eachcontainerand this strip-ping caused some problems, particularly with regard tothe mannerinwhich the boxes were stacked on the pal-lets.The ILA stevedores did not,in all cases,stack thoseboxes so that labels faced outward. The unloading of thereefers tookplace in an-areawhich, unlike the NOCS'dock, was unrefrigerated and not subject to the sanitaryconditionsmaintainedthere.After the goods were trans-ported by independent draymen to NOCS, the truckshad to be unloaded onto the NOCS dock, the goods res-tacked, and' the samples pulled for inspection. The strip-ping 'of these containers on the dockresulted in an addi-tional cost to the shippers of approximately $350 to $400per container. Other thansome minordamage done tothe boxes in which the meat was packed, the record doesnot evidence any harm to the product itself by the addi-tional handling.D. Analysis and ConclusionsIn itsILAdecision,which all parties agree mustgovern my analysis, the Board, while upholding the va-lidity of the Rules generally, determined that the applica-tion of those Rules to certain warehousing practices hadunlawful secondary work acquisition objectives.9 Of thesituations considered in that decision, I must conclude, inagreement with the General Counsel, that the import as-pects ofTerminal Corp.have direct application here.' o9The complaint, par 19,alleges that,on,May 13,Respondent ILAreasserted its threat to seek liquidated damages for containers moved inviolationof theruleswhile aMay 13 memorandum from the CarversContainerCouncil, which NOSSAsent to its members, makes referenceto such-an assertionby ILA PresidentGleason, there isnoprobativeevi-dence of this alleged threat I shall recommend that this allegation be dis-missed9TheRespondents do not,however,concede the merits of these as-pects of the Board's decision and note thatthe ILA,the New York Ship-ping Association,and theCouncil of North AtlanticShipping'Associa-tions have petitionedfor review,10DiscussionofTerminal Corp.may be foundin the Board's decision,266 NLRB at 236 fn.37, and in Judge Harmatz' decision, id ' at 269-270.Considerationof Terminal Corp.resulted from the Board's determinationto reconsider its decision inLongshoremenILA (Terminal Corp.),250NLRB 8 (1980)The situation presentedinHill Creek Farms,discussed inJudge Harmatz' decision,266 NLRB at258, 268-269, although involvingthe importation of frozen meat,isdistinguishable from the instant caseThere,unlike here, pier-side cold storage warehouses existed within theContinued NEW ORLEANS STEAMSHIP ASSNI.The Terminal Corporation operated a bona fide inlandpublic warehouse within the 50-mile radius of the Port ofwere described by Judge.Harmatz (266 NLRB 269):Terminal's warehouse facilities in the Port of Balti-more were utilized by a 'German manufacturer offirebrick.The firebrick was stuffed in Germany inFSL containers and consigned to Terminal. Onimport,Terminal would strip the containers and,pursuant to instructions from the exporter, wouldhold a portion as inventory against future orders;while distributing quantities of brick already sold.Sometimes, the brick would remain in - the ware-house for less, and sometimes longer, than 30 days.The warehouse, in addition to its utility in inventor-ying against future orders, also made availablebricks of various sizes allowing customers to makelast-minute determinations as to the size needed tomeet their requirements.Judge Harmatz and the Board drew a distinction be-tween marine terminal warehouses which provided "aresting place pending loading of the vessel and/or releaseto surface carriers as an incident of marine import orexport" and public warehouses which "are-essential linksin a market distribution system which lies on the inlandside of the interface between marine and surface carri-ers."While holding the provision in'the Rules which ex-empted goods warehoused for at least 30 days from ap-plication of the 50-mile rule to be generally free of anunlawful work acquisition objective, Judge Harmatz con-cluded (266 NLRB at 258):On the other hand, consignees of imported goodsoften utilize inland warehouses to inventory import-ed goods,asagainstflexible and unforeseeablemarket demand. Such practices permit immediatedelivery and avoid the delays encountered througha shipment from point of origin on sale, or customerorder,method of doing business.It is an integralpart of the surface distribution system not generallyduplicated at portside marine operations, and con-tainer handling in conjunction therewith is akin tothe historic unloading of trailersat said site.Appli-cation of the ILA's 30-daystorage limitation so astoprecludea consignee'saccess to warehousedgoods in container-size lots is often incompatiblewith the consignee's need, to meet consumerdemand, and enforcement of that restriction in sucha context serves as an impediment to inland workpractices which bear no relationship to services cus-tomarily or historically available at pier side.Therefore, he held (id. at 269):the 30-day rule as applied in the above contextis unlawfulsince an intrusionupon traditional inlandwarehousing practices within the area of cargo stor-age; i.e.,indefinite,deferred, partial distribution,primary unit where deep sea ILA laborhad traditionallystripped thecontainersof frozenmeatThe Rules couldtherefore be legitimately ap-plied to protect ILA labor from anew patternof competition167pursuant to a' continuing relationship with a con-signee or exporter, which is neither in competitionwith those provided by marine - terminal ware-houses, nor created by container technology, nor athreat to the work of deep sea ILA labor. In short,the applications of the rule to the FSL import con-tainers in this case involved an attempt by ILA,pursuant to the rules, to compensate for their ownjob losses, by acquisition of the work historicallyperformed by others.The Board adopted the administrative law judge's con-clusions while modifying his rationale, as follows:The Administrative Law Judge . . . found thatno new work was created by containerization fortrucking and warehousing employees [and that] nowork was diverted away from the pier to the truck-ers and warehouses as a result of containerization,at least as to those shortstopping and traditionalwarehousing services involved where he found vio-lations.Rather, after containerization, some of thetraditional loading and unloading work of the long-shoremen, which had historically been duplicatedby trucking and warehousing employees, essentiallywas eliminated.While we agree with the Adminis-trative Law Judge's conclusion that the ILA had anunlawful work acquisition objectivein claiming this_loading and unloading work which is now donesolely by trucking and warehousing employees inconnection with shortstopping and traditional ware-housing service, we do not agree with his relianceon the fact that the work now done by the truckersand warehouses is work which was not created bycontainerization. Instead, we point to the fact that,because of the efficiency of the new technology, theduplicative work of the longshoremen, in handlingcargowhich is then rehandled by truckers andwarehouses, no longer exists as a step in the cargo-handling process. This can be analogized to the situ-ations inCarrier Air Conditioning42andAssociatedGeneral Contractors,43where the creation of a newproduct entirelyeliminatedthe work which the bar-gaining unitemployees were seeking to preserve inthe agreements found to be unlawful. Therefore, weconclude that the Rules on Containers as applied toshortstopping and traditional warehousing practiceshave an illegal work acquisition objective.42 Carrier Air Conditioning Co vNL R B,547 F 2d 1178 (2dCir 1976), cert.denied431 U.S. 974 (1977).43Associated General Contractors of California, Inc vNL.R.B,514 F 2d 433 (9th Cir 1975)Respondents argue that the facts here preclude a find-ing that NOCSwas engagedin providing "traditional"warehousing services such as would bring it within theBoard'sruling inTerminal Corp.Icannot agree.Therecord establishes that NOSC has provided cold storagepublicwarehousing in the Port of New Orleans sincebefore the introduction of the reefers. It has, since the in-ception of reefer service there, received and strippedcontainersof fresh frozenmeat at itsown docks without 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDprior stripping of those containers by ILA representedlongshoremenAnd although its practice in this regardmay have been facilitated by the court decrees enjoiningenforcement of the Container Rules I must note that itwas the advent of refrigerated container technologywhich both made the importation of this product possible and simultaneously eliminated what would have beenthe duplicative work of the longshoremen Similarly Icannot agree with the Respondents contention thatNOCS is merely a drop point where goods are unloadedat a resting placepending release to surface camersas an incident to marine import with no genuine warehousing functions being performedThe nature of theproduct and the inspection requirements mandate that itbe held in a refrigerated warehouse for a minimum of 2to 3 days except in rare circumstancesMoreover atleast some portion of the incoming cargo is held for indeterminate periods of time pending sale by the importer brokersBased on the foregoing I must conclude that theNOCS operations II with respect to the refrigerated FSLcontainers of fresh frozen meat constitute traditionalwarehousing servicesas that term is defined in theBoard s ILA decision that here as inTerminal Corpthe duplicative work of the longshoremen m handlingcargo which is then rehandled bywarehouses nolonger exists as a step in the cargo handling process dueto the efficiency of container technology and that theRules on Containers as applied to[these] traditionalwarehousing practices have an illegal work acquisitionobjective 12 266 NLRB at 237 Accordingly I shall recommend that the Board find that the Respondents inCase 15-CC-775 haveengaged inconduct violative ofSection 8(b)(4)(u)(b) of the Act as alleged in the coinplaint I shall further recommend that the Board find thatthe Respondents in Case 15-CE-18 have engaged in conduct violative of Section 8(e) of the Act as alleged inthe complaint 131 iPursuant to what I deem to be the Boards direction in ILA to conseder the application of the Rules on a case by-case basis I have limitedthe facts considered here to application of the Container Rules in thePort of New Orleans and to the operations of NOCS12Respondents arguments to the effect that there is no work acquisition objective because application of the Rules would not eliminate theunloading work of theNOCSwarehousemen and that the Rules as ap-plied to NOCS have a lawful primary antisubcontracting objective mustsimilarly be rejectedThe clearly stated objective of the rules is to denywarehouses such as NOCS access to the containers and the logical ultimate effect of application of the rules would be to cause the shippingconcerns to cease doing business with NOCS Moreover the Board decision by which I am bound has found the identical conduct to have anunlawful secondary objective13RespondentNOSSAs contention that its involvement limited to entenng into the Container Rules cannot be found violative of Sec 8(e)because the Board upheld those Rules is without merit NOSSA participated in the reimplementation of the Rules those Rules were not validCONCLUSIONS OF LAW1Respondents New Orleans Clerks & Checkers ILALocal No 1497 The International Longshoremen s AssociationAFL-CIO and General Longshore WorkersILA Local No 300014 have threatened coerced and/orrestrainedNOSSA Columbus Lines Bank & SavillLinesother employer members of NOSSA and otherpersons engaged in commerce with an object of forcingsuch persons to cease doing business with NOCS or tocease using selling handling transporting or otherwisedealing in the products of NOCS and have thereby violated Section 8(b)(4)(ii)(B) of the Act2Respondents New Orleans Steamship AssociationColumbus Lines Inc Bank & Savill Lines New OrleansClerks & Checkers ILA Local No 1497 The International Longshoremen s Association AFL-CIO and General Longshore Workers ILA Local No 3000 have violated Section 8(e) of the Act by entering intomaintaining and applying the provisions of the ILA ManagementRules on Containers so as to require the pier side stripping of refrigerated containers of fresh frozen meat destined for traditional warehousing at NOCS thereby entermg intomaintainingand applying an agreementwhereby NOSSA Columbus Lines and Bank & SavillLines have agreed to cease and refrain from doing bussnesswith NOCS or otherwise cease and refrain fromhandlingusing selling transporting or dealing in theproducts of NOCS3The unfair labor practices found herein have aneffect upon commerce within themeaningof Section2(6) and (7) of the Act4The Respondents have not engaged in any unfairlabor practices not specifically found hereinTHE REMEDYHaving found that the Respondents have engaged inunfair labor practices in violation of Sections 8(b)(4)(B)and 8(e) of the Act I shall recommend that they be ordeed to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act[Recommended Order omitted from publication ]when applied to certain warehousing practices and NOSSA took an ambiguous position with respect to enforcement of those Rules in the warehousing context when it met with the local unions on April 25 throughApril 27thereby causing its members to have the containers stripped onthe piers instead of at the NOCS warehouse14As the cease and-desist orders in CC and CE cases run against theunions their officers agents and representatives no useful purposewould be served herein by holding lames McCleland Local 1497 s pressdent individually responsible for the unfair labor practices I note that noparty argues herein for such individual liabilityCfUnion Nacional deTrabajadores219 NLRB 405 (1975)